Citation Nr: 1727503	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-08 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric disability.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1976 to September 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2010 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2014, the Board remanded the claims for additional development. 

The matter of service connection for a psychiatric disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Competent (medical) evidence establishes that the Veteran's hepatitis C was incurred in service as a result of the use of illicit intravenous drugs.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  June 2010 VA correspondence provided the Veteran VCAA-compliant information with respect to the claim of service connection for hepatitis C.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and all available pertinent post-service treatment records have been secured.  The Board acknowledges the matter of service connection for a psychiatric disability is being remanded, in part, to obtain outstanding VA treatment records, but as will be further explained below, such records have been specifically identified as existing and pertinent to that matter and are not relevant to the matter of service connection for hepatitis C.  The AOJ arranged for a VA examination in April 2016, and the Board finds the report of that examination and the opinion offered adequate for rating purposes.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2014 hearing, the undersigned explained what was needed to substantiate a claim for service connection for hepatitis C and explained what type of evidence would serve to substantiate the claim.  His testimony reflects knowledge of what is necessary to substantiate his claim.  It is not alleged that notice at the hearing was less than adequate.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
To substantiate a claim of service connection, there must be evidence of: a present claimed disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of willful misconduct or the result of abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Id.  However, an injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hepatitis C was not noted on May 1976 service entry examination.  The Veteran's STRs show he was hospitalized for possible hepatitis in July 1976.  He had yellowish eyes and was very tired.  Acute viral hepatitis was diagnosed.  During service, he reported extensive drug use, including intravenous drug use.  In January 1978, he purposely lacerated his right eye with a pen; surgery and sutures were required to repair the wound.  A February 1978 intake sheet notes the Veteran reported injecting opiates by needle more than six months earlier.  

An October 2001 Florida Department of Corrections treatment record notes he denied a history of hepatitis C (It does not appear that he was tested for such.).

An October 2006 VA treatment record notes the Veteran's risk factors for hepatitis C included the use of blood products prior to 1992, hemodialysis, unequivocal blood exposure, intranasal cocaine use, multiple sexual partners, unexplained liver disease, unexplained abnormal alanine aminotransferase (ALT) value, intemperate alcohol use, tattoos, and illicit injected drug use.  A hepatitis C antibody test was ordered.  Hepatitis C was diagnosed in November 2007.

A December 2013 VA hepatology consultation report notes the Veteran reported he acquired hepatitis C in the military.  His risk factors included promiscuity, needle stick exposure, and tattoos.  The physician opined the suggested date of exposure was more than 30 years earlier.  

At the July 2014 Board hearing, the Veteran testified he was not using drugs at the time he contracted hepatitis in service.  He believed he contracted it due to drinking contaminated water during training.  He reported he participated in high-risk sexual activity during service.  His former representative argued the Veteran's self-inflicted eye wound and subsequent surgery was a risk factor for hepatitis C.  She argued such injury was not the result of willful misconduct because the Veteran was insane at the time of the self-harm.  In written argument received in July 2014, the former representative cited 38 U.S.C.A. § 5303(b) to support the argument that the Veteran's drug use in service did not bar him from receiving VA benefits because he was insane at the time of the drug abuse.  The representative also noted the Veteran reported sharing razors and toothbrushes in service.  
On April 2016 VA examination, hepatitis C was diagnosed.  The examiner summarized the Veteran's medical history in detail and opined the diagnosed hepatitis C was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that in July 1976 the Veteran was admitted to the hospital with symptoms of hepatitis C, including tiredness and icteric skin discoloration and had an active history of intravenous drug abuse in service.  He noted that the Veteran reported he was not sure if he had shared razors or toothbrushes with others and denied having multiple sexual partners during service; denied intravenous drug use after service; and reported he acquired tattoos in the 1990s.  The examiner opined that intravenous drug use during service takes precedence over all other factors cited as possible hepatitis C risk factors, including the eye injury in service and the possible sharing of razors or toothbrushes.  He noted that while detailed clinical course records of the hospitalization in service were not available, postservice tests for hepatitis B were negative.  He acknowledged that it was possible had hepatitis A in service, but noted that in the great majority of cases of hepatitis A, liver function returns to normal indefinitely.  As the Veteran continued having abnormal liver function tests following service, the examiner concluded that hepatitis C was incurred in service, "due to the alleged risk factor in service of intravenous drug use."    

In a March 2017 opinion (received in May 2017), a private psychologist indicated she had interviewed the Veteran and reviewed his claims file, and opined that it is at least as likely as not that an acquired psychiatric disability manifested in service and at least as likely as not that his substance use developed secondary to the psychiatric disability.

It is not in dispute that the Veteran has hepatitis C.  What remains necessary to establish service connection for the hepatitis C is evidence of a nexus between such disease and the Veteran's service/exposure to qualifying-for-VA- compensation benefits risk factors therein.

The only competent medical evidence that specifically and adequately addresses the matter of a nexus between the Veteran's service and his hepatitis C is the opinion of the April 2016 examiner.  That examiner expressed familiarity with the entire record and opined that the Veteran's hepatitis C became manifest in service due to his abuse of intravenous drugs, a risk factor that takes precedence over all other factors cited as possible risk factors for hepatitis C.  He opined it was hepatitis C (and not another form of hepatitis) that manifested in service because later tests for hepatitis B were negative and in the great majority of hepatitis A cases, liver function returns to normal indefinitely.  There is no medical opinion in the record to the contrary.  

Regarding the Veteran's assertions, the Board acknowledges, as did the April 2016 VA examiner, that intravenous drug abuse was not his only risk factor for contracting hepatitis C.  But he does not cite to any competent (medical) evidence that relates his hepatitis C to such risk factors.  Whether or not such risk factors were responsible for his contraction of the hepatitis C virus is a medical question, beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran lacks such expertise.  While he testified at the July 2014 Board hearing that he did not use intravenous drugs in service prior to July 1976, when viral hepatitis was diagnosed, such recent reports appear less than candid in light of his reporting on December 2013 VA hepatology consultation that he believed he contracted hepatitis C from needle sticks in service.   

The Board further finds without merit the Veteran's former representative's argument that hiss mental state at the time of his drug abuse in service removes the bar of service connection for disabilities resulting from drug abuse.  Notably, the statute cited, 38 U.S.C.A. § 5303, relates to character of discharge determinations and does not apply herein.  Under 38 U.S.C.A. § 105 and 38 C.F.R. § 3.301(d), an injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs; 38 U.S.C.A. § 105 establishes a statutory bar to service connection for disease acquired in the manner as here shown.  The preponderance of the competent medical evidence demonstrates that the Veteran's hepatitis C was not incurred in line of duty; therefore, service connection cannot be granted for his hepatitis C as a matter of law.  The preponderance of the evidence is against this claim.  Hence, the benefit of the doubt doctrine does not apply.  The appeal in this matter must be denied.  
ORDER

Service connection for hepatitis C is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the matter of service connection for a psychiatric disability.  

The Veteran claims he acquired a psychiatric disability in service.  In essence, his theory of entitlement is that his psychiatric problems in service were misdiagnosed and that he has a psychiatric disability that was acquired in service (of which drug abuse was a manifestation).  

A November 2001 Florida Department of Corrections psychological screening report indicates the Veteran did not have a history of a mental disorder.  However, the examiner noted he reported he had a substance abuse problem in service, and schizophrenia was diagnosed.  On January 2003 psychiatric evaluation, depression, anxiety, and dependence disorder, not otherwise specified (NOS), were diagnosed.  Depressive disorder and alcohol dependence were diagnosed in March 2003.

An October 2006 VA treatment record notes the Veteran reported a history of schizophrenia, depression, alcohol dependence, and antisocial behavior.  He reported experiencing occasional auditory hallucinations.  Schizophrenia was assessed.  

On April 2016 VA examination, unspecified depressive disorder, stimulant use disorder, alcohol use disorder, cannabis use disorder, and phencyclidine use disorder were diagnosed.  The examiner opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that the Veteran denied experiencing delusions, hallucinations, or other symptoms of schizophrenia during the evaluation, suggesting he did not have such disability.  She noted that a review of the Veteran's  treatment records found that his most recent report of hallucinations was in April 2007, and that the presence of continued hallucinations remained unclear.  She opined that the Veteran did not appear to meet the criteria for schizoid personality disorder because he did not present with a restricted range of affect; he appeared animated and agitated during the examination.   She further opined that given that depression was not diagnosed while he was on active duty, it is less likely than not that the diagnosed depressive disorder was related to his service.  She also opined his drug and alcohol abuse appeared to have been primary drug abuse, not a symptom of a psychiatric disability.

In a March 2017 opinion (received in May 2017), a psychologist indicated she interviewed the Veteran and reviewed his claims file.  She noted he reported experiencing paranoia and auditory hallucinations during the telephone interview.  She opined his current diagnoses include schizophrenia, substance use disorders, and major depressive disorders.  She opined that it is at least as likely as not that the Veteran experienced prodromal schizophrenia symptoms while in the military and that it is at least as likely as not that his substance use developed secondary to his psychiatric disability.  The examiner summarized the Veteran's medical treatment in service and noted the episodic nature of his symptoms should have ruled out a personality disorder.  She opined the more accurate diagnosis would have been schizophrenia, latent type.  She acknowledged VA treatment records noted an absence of positive psychotic symptoms, but opined he may have been more likely to seek help when not actively psychotic and experiencing symptoms of schizophrenia that are often present similarly to depression.  

Accordingly, there is conflicting evidence regarding the nature and etiology of the Veteran's psychiatric disability.  An additional examination for clarification is necessary.  

It appears that relevant treatment records are outstanding.  In a November 2015 authorization form, the Veteran reported he had received treatment at the Vet Center in Fort Lauderdale, Florida since 2005.  Records of such treatment are not associated with the record, and it does not appear they were sought.  As all outstanding records of VA psychiatric evaluations or treatment are pertinent evidence, and because VA records are constructively of record, such records must be secured.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record all outstanding records of VA evaluations or treatment the Veteran has received for psychiatric disabilities, to specifically include any outstanding records from the Vet Center in Fort Lauderdale, Florida.  If such treatment is identified, but the records are unavailable, the reason for their unavailability must be explained for the record, and the appellant should be so advised.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist (who has not previously examined the Veteran, if possible) to determine the nature and likely etiology of his variously diagnosed psychiatric disability or disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each psychiatric disability entity found.  

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, including the complaints/findings noted in service?  The examiner should include comment on the July 2014 Internet Mental Health article (submitted as supporting the Veteran's claim), the April 2016 VA examination report, and March 2017 private examination report (to include whether the mode of examination is a factor for consideration in assessing the validity of findings when separate examinations produce distinct and conflicting findings  

(c) If a psychosis (e.g., schizophrenia) is diagnosed, is it at least as likely as not (a 50% or better probability) that such was manifested in service or in the first year following the Veteran's discharge from service?  

(d) Please opine (with rationale that cites to factual data) whether the Veteran's drug abuse in service and thereafter was/has been a primary drug abuse or a symptom of a psychiatric disability acquired in service?  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran's substance abuse was either caused or aggravated by (the concept of aggravation must be specifically addressed), or a symptom of a psychiatric disability not due to drug use acquired in service?  Please provide a detailed explanation of rationale for this opinion, with citation to supporting factual data/medical literature as deemed appropriate.  Please comment on the medical opinions already in the record in this matter (expressing agreement or disagreement with each, with rationale).

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature.  

3. The AOJ should then review the entire record, arrange for any further development indicated, and readjudicate the claim of service connection for a psychiatric disability.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


